FILED
                                                                       AUGUST 2, 2018
                                                                 In the Office of the Clerk of Court
                                                                WA State Court of Appeals, Division III




            IN THE COURT OF APPEALS OF THE STATE OF WASHINGTON
                               DIVISION THREE

M. STANLEY SLOAN,                              )
                                               )         No. 33602-6-III
                     Appellant,                )
                                               )
       v.                                      )
                                               )
LEONARD HAMILTON, and RUTH                     )         UNPUBLISHED OPINION
HAMILTON, husband and wife; and                )
LRH, LLC, a WASHINGTON LIMITED                 )
LIABILITY COMPANY,                             )
                                               )
                     Respondents.              )

       SIDDOWAY, J. — Stanley Sloan appeals the summary judgment dismissal of his

claims for relief against a former friend, the friend’s wife, and their family limited

liability company, arising after they asserted ownership of real property that Mr. Sloan

claims they were holding in trust. The defendants asserted the statute of limitations as a

defense, and reasonable minds could not differ: the claims are time-barred. We affirm.

                     FACTS AND PROCEDURAL BACKGROUND

       Because we are reviewing a summary judgment disposition, we view the facts in

the light most favorable to Mr. Sloan. In October 2004, he was incarcerated and served

two years in prison. While incarcerated, he asked his longtime friend, Leonard Hamilton,
No. 33602-6-III
Sloan v. Hamilton, et al.


to serve as his attorney in fact and manage a duplex that Mr. Sloan owned in Spokane

Valley.

       Howard Herman, a lawyer who had represented Mr. Sloan’s parents and had

known Mr. Sloan for over 40 years, agreed to help Mr. Hamilton with the management of

Mr. Sloan’s affairs, including to help raise money to pay off liens against the duplex

property and to finance Mr. Sloan’s criminal appeal. In 2005, Mr. Sloan, Mr. Hamilton

and Mr. Herman agreed that funds for these purposes would be raised by transferring title

to the duplex to Mr. Herman so that he could get a loan to apply to Mr. Sloan’s expenses.

Mr. Sloan’s own credit would not support a loan at the time.

       Mr. Hamilton relied on his power of attorney to execute a warranty deed

transferring title to the duplex to Mr. Herman and his wife in August 2005. The duplex

was used as collateral for a $67,000 loan. Proceeds of the loan were used to reimburse

Mr. Herman for his payment of liens against the duplex property and to reimburse Mr.

Hamilton and his wife Ruth for expenses they had incurred on Mr. Sloan’s behalf. The

remainder was placed in an account at Bank of America and was used by Mr. Hamilton

to pay Mr. Sloan’s expenses.

       The Hamiltons had a limited liability company, LRH, LLC, that managed the

duplex for Mr. Herman. Renters lived in the duplex while Mr. Sloan was incarcerated.

The rent from the duplex was applied to payments on the loan that the Hermans had taken

out for Mr. Sloan.

                                             2
No. 33602-6-III
Sloan v. Hamilton, et al.


       Mr. Sloan was released from prison in October 2006. On January 1, 2008, he

signed a lease for the duplex that identified himself as the lessee and LRH, LLC as the

lessor. The original term of the lease was for 12 months, with a month to month tenancy

thereafter. It provided for rental payments of $400 a month.

       Six months into the original term of the lease, on July 10, 2008, the Hermans

transferred title to the duplex to the Hamiltons, in exchange for which the Hamiltons paid

off the remaining $65,000 principal on the loan the Hermans had taken out to assist Mr.

Sloan. According to Mr. Herman, he and his wife decided they didn’t want to hold title

to the duplex any longer, because if they were to pass away, Mr. Sloan’s duplex would

mistakenly end up as part of their estates. Mr. Sloan was aware of the sale and raised no

objections.

       Mr. Hamilton concedes that on acquiring the property, he agreed Mr. Sloan had an

option to repurchase it for the amount the Hamiltons had invested in it. And Mr.

Hamilton provided Mr. Sloan with a letter he needed in July 2009 to demonstrate his

interest in the property to Spokane County Utilities. Mr. Hamilton’s letter stated that Mr.

Sloan had “a substantial financial ownership interest in the property . . . in the form of a

lease with option to purchase.” Clerk’s Papers (CP) at 416.

       Mr. Sloan stopped paying rent to LRH in 2009. On March 26, 2010, Mr.

Hamilton sent a letter to Mr. Sloan notifying him that he had not paid rent since October

1, 2009 and that effective May 1, 2010, the duplex would be put on the market for sale.

                                              3
No. 33602-6-III
Sloan v. Hamilton, et al.


Approximately 10 days later, on April 7, 2010, Mr. Sloan recorded a document entitled

“Notice of Ownership,” identifying Mr. Hamilton as “grantor” and himself as “grantee.”

CP at 59. On April 19, 2010, he recorded a notice of revocation of the power of attorney

held by Mr. Hamilton.

        In August 2010, the Hamiltons initiated unlawful detainer proceedings against Mr.

Sloan. A return of service indicates that an eviction summons, a complaint for unlawful

detainer and other related pleadings were personally served on Mr. Sloan on August 27,

2010.

        On September 3, 2010, Mr. Sloan filed for bankruptcy in an apparent attempt to

avoid eviction. On September 7, 2010, he filed a declaration “Opposing Rent Claim” in

the unlawful detainer action, in which he explained the reason for the earlier transfer of

title, disputed that “any money is due the Plaintiffs as ‘rent’” but admitted that the

Hamiltons “are entitled to reimbursement for all expenses they have paid . . . until I am

able to refinance the property and return title to my own name.” CP at 357-58. He

contended that the fair market value of the duplex was “approximately $350,000.00.” Id.

        On November 4, 2010, on the bankruptcy trustee’s motion, Mr. Sloan’s

bankruptcy proceeding was dismissed.

        A declaration of service indicates that an amended eviction summons and

amended complaint were mailed to Mr. Sloan on November 18, 2010. A sheriff’s return

of service indicates that on December 1, 2010, at 10:00 a.m., the Spokane County

                                              4
No. 33602-6-III
Sloan v. Hamilton, et al.


Sheriff’s office served a “Writ of Restitution; Request for Storage of Personal Property”

by posting it on the duplex premises. CP at 311. The return of service indicates that Mr.

Sloan was evicted from the duplex on December 7, 2010.

       Three years and two days later, on December 9, 2013, Mr. Sloan commenced this

action against the Hamiltons and LRH, asserting claims for ejectment, to quiet title, for

unjust enrichment, for violation of RCW 59.18.380, for breach of fiduciary duty, and for

an accounting. He characterizes his complaint as also asserting claims for constructive

trust, equitable mortgage, and conversion.

       The defendants moved for summary judgment, arguing that all of Mr. Sloan’s

claims were subject to a three-year statute of limitations and all were time-barred, since

he was on notice of the Hamiltons’ assertion of ownership by no later than March 26,

2010. In opposing the motion, Mr. Sloan relied in part on a declaration from Mr.

Herman, who testified that while title was in his name, he always viewed himself as

holding title to the duplex in part as security for the loan he had obtained for Mr. Sloan’s

benefit, and with any remainder in trust for Mr. Sloan. Answering the argument that Mr.

Sloan’s claims were time-barred, Mr. Sloan’s lawyer argued to the court that it was not

until Mr. Sloan was evicted on December 7, 2010, that his client “realizes this is real.”

Report of Proceedings at 51.




                                              5
No. 33602-6-III
Sloan v. Hamilton, et al.


       The court rejected Mr. Sloan’s argument that his causes of action had not accrued

before December 9, 2010, and granted summary judgment. His motion for

reconsideration was denied. Mr. Sloan appeals.

                                       ANALYSIS

       We review summary judgment decisions de novo, performing the same inquiry as

the trial court. Hisle v. Todd Pac. Shipyards Corp., 151 Wash. 2d 853, 860, 93 P.3d 108

(2004). We view all facts and reasonable inferences from the facts in a light most

favorable to the nonmoving party. Jones v. Allstate Ins. Co., 146 Wash. 2d 291, 300, 45
P.3d 1068 (2002). Summary judgment is appropriate where there is “no genuine issue as

to any material fact and that the moving party is entitled to a judgment as a matter of

law.” CR 56(c).

       “A cause of action accrues and the statute of limitations begins to run when a party

has the right to apply to a court for relief.” O’Neil v. Estate of Murtha, 89 Wash. App. 67,

69-70, 947 P.2d 1252 (1997). Stated differently, it “accrues when a claimant knows, or

in the exercise of due diligence should have known, all the essential elements of the cause

of action.” G.W. Const. Corp. v. Prof’l Serv. Indus., Inc., 70 Wash. App. 360, 366-67, 853
P.2d 484 (1993). What a person knew or should have known at a given time is a question

of fact, but it can be resolved by summary judgment if the evidence is undisputed or

reasonable minds cannot differ. Gillespie v. Seattle-First Nat’l Bank, 70 Wash. App. 150,

170, 855 P.2d 680 (1993).

                                             6
No. 33602-6-III
Sloan v. Hamilton, et al.


         The parties agree that a three-year statute of limitations applies to all of Mr.

Sloan’s claims. See Br. of Appellant at 26; Br. of Resp’t at 12-13. It is undisputed that

between March 26, 2010, and December 7, 2010, all of the following occurred: Mr.

Hamilton’s demand for rent was mailed and received, Mr. Sloan’s notice of ownership

and revocation of power of attorney were filed, the unlawful detainer action was

commenced and served, Mr. Sloan’s declaration “Opposing Rent Demand” and

bankruptcy were filed, and the unlawful detainer action was continued and the eviction of

Mr. Sloan was completed. All of those events occurred more than three years before the

action below was commenced.

         The only issue that remains is whether reasonable minds could differ on whether,

given all of these events, Mr. Sloan’s causes of action accrued before December 9, 2010.

All claims other than Mr. Sloan’s conversion claim are predicated on the fact that the

Hamiltons exercised a right to ownership to the duplex when Mr. Sloan contends they

had no more than a right to be reimbursed for expenses. Even without exercising due

diligence, Mr. Sloan knew or should have known that the Hamiltons were exercising a

right to ownership of the duplex more than three years before he commenced the action

below.

         The conversion claim alleges that in evicting Mr. Sloan, the Hamiltons exercised

control over and refused to return some of his “chattel property.” CP at 16. He

speculates that they might not have exercised that control or disposed of his personal

                                                7
No. 33602-6-III
Sloan v. Hamilton, et al.


belongings on December 7, 2010, the day he was evicted, but committed the wrongdoing

sometime after December 9, 2010, instead. To avoid summary judgment, however, Mr.

Sloan was required to present facts that are based on personal knowledge and admissible

in evidence. CR 56(e). The single conclusory paragraph of Mr. Sloan's declaration that

touches on his conversion of personal property claim does not present admissible factual

information, based on personal knowledge, that any conversion of personal property took

place after December 9, 2010.

       The judgment dismissing the claims is affirmed.

       A majority of the panel has determined this opinion will not be printed in the

Washington Appellate Reports, but it will be filed for public record pursuant to RCW

2.06.040.



                                                 Siddoway,   1:
WE CONCUR:




Pennell, A.CJ.




Fearing, J.




                                             8